Pearson, C. J.
' This is an application for a mandamus to require the Public Treasurer to accept-a tender of special tax bonds (as they are termed), and to deliver to the plaintiff a like amount of the Chatham Railroad bonds held by him.
The case is governed by McAden v. Jenkins, 64 N. C. Rep. 796. There are other considerations which support our conclusion set out in another case between the same parties, decided at this Term; to which reference is made.
Order for mandamus refused.
Per Curiam.
Judgment affirmed.